Citation Nr: 1734701	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-08 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial rating for PTSD with major depressive disorder, in excess of 30 percent from January 18, 2008 to July 26, 2016 and a rating in excess of 50 percent thereafter.

2. Entitlement to a total disability evaluation due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from November 1950 to August 1952. He was awarded the Purple Heart for his service in Korea.

The matter comes before the Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which granted service connection for Posttraumatic Stress Disorder (PTSD) with Major Depressive Disorder (claimed as nervous condition) and assigned an evaluation of 30 percent, effective January 18, 2008. The Veteran appealed the October 2012 rating decision, and in an October 2016 rating decision, the RO increased the Veteran's PTSD rating to 50 percent, effective July 26, 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. From January 18, 2008 to March 20, 2013, PTSD is manifested with sleep disturbances with recurring distressing dreams relating to trauma, anxiety, depressed mood, and mild memory loss; from March 21, 2013, PTSD is manifested with disturbances of motivation, flattened affect, anxiety, chronic sleep impairment, neglect for personal hygiene, difficulty in adapting to stressful situations, and depressed mood.

2. The Veteran's inability to engage in a substantially gainful occupation is due to his service-connected PTSD disability symptoms, including irritability, depression, and emotional fragility.



CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 30 percent for PTSD from January 18, 2008 to March 20, 2013, have not been met. 38 U.S.C.A. §1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.126, 4.130, Diagnostic Code 9411 (2016).

2. The criteria for an evaluation of 70 percent, but not higher, for PTSD from March 21, 2013, have been met. 38 U.S.C.A. §1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.126, 4.130, Diagnostic Code 9411 (2016).

3. The criteria for entitlement to TDIU have been met since March 21, 2013.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. § 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2016). When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2016).

PTSD

PTSD is evaluated under Diagnostic Code 9411 of the General Rating Formula for Mental Disorders.

The Veteran is currently assigned a 30 percent rating for his PTSD under Diagnostic Code (DC) 9411, which is part of the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130.

Under the General Rating Formula, a 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events). 

A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.

The criteria listed in the General Rating Formula for Mental Disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list. Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002). In other words, the rating criteria are inherently broad in terms of symptoms that may be associated with a service-connected psychiatric disability.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV"). The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV. The amendments replace those references with references to the recently updated DSM-5. As the Veteran's claim was initially certified to the Board prior to August 4, 2014, provisions of the DSM-IV are applicable to this case.

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care. While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record. Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

A Veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." Vazquez-Claudio v. Shinseki, 713 F.3d 112, 114 (Fed. Cir. 2013). Symptoms listed in the General Rating Formula serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. 38 C.F.R. §4.126(a). In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id. Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment. 38 C.F.R. §4.126(b).

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) scores that have been assigned have been considered. The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 31 to 40 is indicative of "some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)." Id.

A GAF score of 41-50 indicates "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." Id.  

A GAF score of 51-60 indicates "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)." Id.  

A GAF score of 61-70 indicates "mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." Id.

The Veteran was afforded a VA examination to assess his claimed "nervous condition" in May 2008. The examiner diagnosed the Veteran with Depressive Disorder NOS, but opined that he did not meet the criteria for PTSD. The Veteran presented appropriately groomed, able to attend to his activities of daily living (ADL's), with no suicidal or homicidal ideation. The Veteran's positive neuropsychiatric symptoms included irritability with outbursts of anger and sleep difficulty.

The Veteran was first diagnosed with PTSD in October 2008. Private treatment records from Dr. RC, his treating psychiatrist, indicate that the Veteran presented with symptoms of depression, isolation, avoidance of social interaction, nightmares, and flashbacks about his service during Korea. The clinician diagnosed the Veteran with major depression and PTSD and noted that he was receiving psychotherapy and taking prescription medications for his mental health conditions. The Veteran reported retiring in 1980 because he did not like the work and the politics involved with the job.

Based on private psychiatric treatment from February 2009 through March 2009, Dr. FMS diagnosed the Veteran with MDD and PTSD. He indicated that the Veteran presented with symptoms of anxiety, insomnia, sadness, anhedonia, low self-esteem, hypervigilance, crying spells, and recurrent events related to his experience at war.

Subsequent VA examinations between June 2009 and April 2011 revealed that the Veteran had the diagnoses of MDD, Depressive Disorder not otherwise specified (NOS), and Cognitive disorder NOS. The examiners noted that the Veteran presented with symptoms of sleeping difficulties, nightmares from combat, isolation, irritability, sadness, crying spells, slight memory difficulty, and anxiety. The Veteran was found to have some marital discord due to his behavioral outbursts; but, described his marriage as good. Additionally, he reported having a few friends; but, stated that he does not like to relate to others. He endorsed liking to read and play basketball. No suicidal or homicidal ideations were noted. His GAF score was rated at 60. In the April 2011 examination, it was noted that he Veteran was not employed.

The record indicates that the overall disability picture prior to March 21, 2013 for the Veteran's PTSD most closely resembles a 30 percent evaluation under the General Rating Schedule. The Board finds that since January 18, 2008, the Veteran's PTSD manifested with symptoms of sleep disturbances with recurring distressing dreams relating to trauma, anxiety, depressed mood, and mild memory loss. The symptoms result in some social impairment in that he has some marital conflict due to his behavioral outbursts; additionally, he sometimes isolates himself from others as he does not relate with them. The record indicates some occupational and social impairment due to depression, anxiety, sleep disturbances, and mild memory loss.

There is no indication that the symptoms during this period warrant a 50 percent evaluation for occupational and social impairment with reduced reliability and productivity. While the Veteran experiences depression, mild cognitive impairment, sleep disturbances, and anxiety, he is able to maintain his ADL's, maintains social relationships and participates in his hobbies. There is no presence of suicidal or homicidal ideation, flattened affect, panic attacks, difficulty in understanding complex commands, and he shows good judgment. While the Veteran retired in 1980, it was not due to his neuropsychiatric symptoms; rather, it was due to a personal dissatisfaction for the job and the politics involved with it. Therefore, a rating in excess of 30 percent evaluation under the General Rating Schedule is not warranted.

In a March 21, 2013 private treatment record, the Veteran's treating psychiatrist since 2009, endorsed that the Veteran had severe depressive symptoms and PTSD due to experiences from the Korean War. He reported that the Veteran presented disheveled, with slow speech, slow response time, flat affect, and depressed mood with feelings of sadness, helplessness, hopelessness, anhedonia, low anxiety, insomnia, hypervigilance, nightmares, crying spells, and irritability. There was no indication of incoherence, psychosis, delusions, or poor insight or poor judgment.

In July 2016, the Veteran was afforded a VA examination to assess his PTSD. The examiner, Dr. RRR, confirmed a diagnosis of PTSD and endorsed that the Veteran exhibited "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, thinking and/or mood." Specifically, the examiner endorsed the symptoms of depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a work-like setting, and the inability to enjoy formerly pleasurable activities.

The record indicates that, since March 21, 2013, the overall disability picture for the Veteran's PTSD most closely resembles a 70 percent evaluation under the General Rating Schedule. Since March 21, 2013, the Veteran has presented with deficiencies in most areas. Specifically, he shows disturbances of motivation, flattened affect, anxiety, chronic sleep impairment, neglect for personal hygiene, difficulty in adapting to stressful situations, and depressed mood. The Board recognizes that the Veteran does not present with all of the symptoms within the 70 percent evaluation, such as suicidal ideation, obsessive rituals, inability to function independently, and spatial disorientation. However, the Board places significant probative weight in the fact that the Veterans treating mental health professional, who has treated him since 2009, has noted "severe depression" and has endorsed a worsening of symptoms over the years. Therefore, the Veteran meets the 70 percent evaluation under the General Rating Schedule, with an effective date of March 21, 2013 to the rating increase.

There is no indication that the symptoms during this period warrant a 100 percent evaluation. There is no evidence of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, or for the Veteran's own occupation or name.  The symptoms are not indicative of total occupational and social impairment.  Therefore, a rating in excess of 100 percent evaluation under the General Rating Schedule is not warranted.

II. TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

In September 2016, the RO denied TDIU because the Veteran did not meet the schedular requirements under § 4.16.

Based on this decision, the Veteran's service-connected PTSD is now evaluated at 70 percent; and therefore, meets the schedular requirements for TDIU consideration. The Board finds that he is totally unemployable due to his service connected PTSD since March 21, 2013.

The Veteran's records indicate he reported retiring in 1980 because he did not like the work and the politics involved with the job. A July 2016 unemployability survey endorsed that he held a job with the Puerto Rican Housing Authority until 2000. The examiner opined that "at present time, the Veteran's symptoms of irritability, depression, and the physical and emotional fragility due to advanced age, do not make him a good candidate to obtain and/or maintain gainful employment."

The Board finds that based on the severity of the Veteran's PTSD symptomatology and on the opinion of the July 2016 occupational survey examiner, he is unable to maintain substantially gainful employment. The Veteran's severe depression, disturbances of motivation, flattened affect, anxiety, chronic sleep impairment, neglect for personal hygiene, difficulty in adapting to stressful situations, and social impairment, would make it extremely challenging for him to work. In addition, while the Board notes that age is not a factor to consider under § 4.16, the Veteran is currently 88 years old and would have a significant challenge in securing employment when considering his age with  his PTSD prognosis. Therefore, the Board finds that TDIU is warranted.



ORDER

An initial rating higher than 30 percent for PTSD from January 18, 2008 to March 20, 2013 is denied.

A rating of 70 percent, but not higher, is granted since March 21, 2013.

Entitlement to TDIU is granted from March 21, 2013.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


